[MHM Draft (FINAL): September 28, 2012] [Translation] SEMI-ANNUAL REPORT (During the 52nd Term) From: January 1, 2012 To: June 30, 2012 To: Director of Kanto Local Finance Bureau Filing Date: September 28, 2012 Name of the Fund: VANGUARD SMALL-CAP INDEX FUND Name of the Registrant Trust: VANGUARD INDEX FUNDS Name of Trustees: F. William McNabb III, Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Nobuharu Onishi Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report are available for Public Inspection Not applicable. - 1 - 1. STATUS OF INVESTMENT PORTFOLIO (1) Diversification of Investment Portfolio - VANGUARD SMALL-CAP INDEX FUND (Includes All Share Classes) (hereinafter referred to as the "Fund") [See exhibit] Note 1: Total Net Assets for Investor Shares $[ 3,819,746,543]as of the end of July 2012. Note 2: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 3: The Yen amount is translated for convenience at the rate of $1.00 ¥ [ ] (the mean of the exchange rate quotations by The Bank of Tokyo UFJ - Mitsubishi, Ltd. for buying and selling spot U.S. Dollars by telegraphic transfer against Yen on July 31, 2012). The same applies hereafter. Note 4: Since Shares are denominated in U.S. Dollars, the amounts appearing hereafter are all Dollar amounts unless otherwise specifically indicated. Note 5: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the “total column” is not equal to the aggregate amount. Also, translation into Yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese Yen figures for the same information differ from each other. (2) Results of Past Operations (i) Record of Changes in Net Assets Record of changes in net assets during the one- year period up to and including the end of July 2012 at each end of the month is as follows. - VANGUARD SMALL-CAP INDEX FUND – INVESTOR SHARES [See exhibit] (ii) Record of Distributions Paid Amount of distributions per Share for each month from August 2011 to July 2012 are shown below. - VANGUARD SMALL-CAP INDEX FUND - INVESTOR SHARES - 2 - [See exhibit] (iii) Record of Changes in Annual Return Period Annual Return August 1, 2011 to July 31, 2012 [1.37] % Note: Annual Return (%) 100 x (a-b) / b a the Net Asset Value per share on July 31, 2012, including total amount of distributions made during the above period. b the Net Asset Value per share after distribution on July 31, 2011. (3) Miscellaneous (i) Total Return Total Return reflects past performance and doesn’t indicate future performance. The price of shares, yield and return by the actual investment may fluctuate, when investors sell the units, they may get gain or loss. The annual average return includes the fluctuation of the price of the shares, distribution and capital gains. (As of the end of July 2012) past 1 month past 1 year past 3 years past 5 years past 10 years since the establishment* [-0.82]% [1.45]% [15.76]% [2.79]% [9.66]% [10.31]% * The date of the establishment is October 3, 1960. - 3 - (ii) annual performance Year Capital Return Income Return Total Return 2011 -3.94 1.14 -2.80 2010 26.41 1.31 27.72 2009 34.76 1.36 36.12 2008 -37.38 1.31 -36.07 2007 -0.12% 1.28% 1.16% 2006 14.38% 1.26% 15.64% 2005 6.30% 1.06% 7.36% 2004 18.72% 1.18% 19.90% 2003 44.32% 1.31% 45.63% 2002 -20.99 % 0.97 % -20.02 % 2001 1.95% 1.15% 3.10% 2000 -3.88% 1.21% -2.67% 1999 21.79% 1.34% 23.13% 1998 -3.97% 1.36% -2.61% 1997 23.18% 1.41% 24.59% 1996 16.63% 1.48% 18.12% - 4 - (iii) monthly performance Net Asset Net Asset Net Asset Net Asset Value in Value in Value in Value in dollar (%) dollar (%) dollar (%) dollar (%) June, 1990 0.27 April, 1992 -3.04 February, -0.37 December, 2.81 1994 1995 July, 1990 -4.27 May, 1992 1.18 March, 1994 -5.07 January, 0.16 1996 August, -12.91 June, 1992 -4.80 April, 1994 0.72 February, 3.43 1990 1996 September, -8.85 July, 1992 3.58 May, 1994 -0.84 March, 1996 1.87 1990 October, -5.96 August, 1992 -2.44 June, 1994 -3.26 April, 1996 5.59 1990 November, 7.84 September, 1.69 July, 1994 1.75 May, 1996 3.93 1990 1992 December, 4.54 October, 3.17 August, 1994 5.50 June, 1996 -3.79 1990 1992 January, 8.58 November, 6.98 September, -0.31 July, 1996 -8.45 1991 1992 1994 February, 11.38 December, 3.36 October, -0.38 August, 1996 5.94 1991 1992 1994 March, 6.91 January, 3.77 November, -3.92 September, 3.76 1991 1993 1994 1996 April, 1991 -0.44 February, -1.85 December, 2.57 October, -1.45 1993 1994 1996 May, 1991 4.36 March, 1993 3.07 January, -1.00 November, 4.36 1995 1996 June, 1991 -5.45 April, 1993 -2.84 February, 3.64 December, 2.41 1995 1996 July, 1991 3.69 May, 1993 4.25 March, 1995 2.15 January, 2.27 1997 August, 4.08 June, 1993 0.27 April, 1995 2.23 February, -2.46 1991 1997 September, 0.42 July, 1993 0.93 May, 1995 1.87 March, 1997 -4.74 1991 October, 2.74 August, 1993 4.23 June, 1995 4.95 April, 1997 0.37 1991 November, -4.94 September, 2.85 July, 1995 5.82 May, 1997 11.08 1991 1993 December, 8.05 October, 2.59 August, 1995 2.15 June, 1997 5.24 1991 1993 January, 7.96 November, -2.88 September, 1.72 July, 1997 5.43 1992 1993 1995 February, 3.50 December, 3.29 October, -4.34 August, 1997 2.24 1992 1993 1995 March, -3.38 January, 3.64 November, 3.93 September, 7.26 1992 1994 1995 1997 October, -4.42 August, -3.79 June, 2001 4.19 April, 9.36 1997 1999 2003 - 5 - November, -0.52 September, -0.14 July, 2001 -5.31 May, 2003 9.54 1997 1999 December, 1.66 October, 0.37 August, 2001 -3.23 June, 2003 2.01 1997 1999 January, -1.60 November, 5.98 September, -13.47 July, 2003 5.36 1998 1999 2001 February, 7.49 December, 11.46 October, 5.79 August, 2003 4.83 1998 1999 2001 March, 4.15 January, -1.69 November, 7.75 September, -1.64 1998 2000 2001 2003 April, 1998 0.50 February, 16.51 December, 6.05 October, 8.11 2000 2001 2003 May, 1998 -5.36 March, 2000 -6.69 January, -1.06 November, 3.77 2002 2003 June, 1998 -0.16 April, 2000 -5.96 February, -2.70 December, 2.40 2002 2003 July, 1998 -7.98 May, 2000 -5.78 March, 2002 8.02 January, 3.94 2004 August, -19.29 June, 2000 9.29 April, 0.92 February, 1.36 1998 2002 2004 September, 7.53 July, 2000 -3.38 May, -4.33 March, 2004 1.18 1998 2002 October, 4.21 August, 2000 7.60 June, -4.52 April, 2004 -4.77 1998 2002 November, 5.31 September, -2.98 July, -15.05 May, 2004 1.92 1998 2000 2002 December, 6.23 October, -4.34 August, 2002 -0.25 June, 2004 4.06 1998 2000 January, 1.23 November, -10.27 September, -7.20 July, 2004 -5.88 1999 2000 2002 February, -8.11 December, 8.61 October, 3.21 August, 2004 -0.35 1999 2000 2002 March, 1.48 January, 5.25 November, 8.88 September, 4.21 1999 2001 2002 2004 April, 1999 8.87 February, -6.60 December, -5.59 October, 2.23 2001 2002 2004 May, 1999 1.67 March, 2001 -4.87 January, -2.75 November, 7.57 2003 2004 June, 1999 5.83 April, 2001 7.76 February, -3.02 December, 3.62 2003 2004 July, -2.24 May, 2001 2.45 March, 1.22 1999 2003 - 6 - January, -3.58 January, 7.85 January, 2.39 January, -6.23 2005 2006 2007 2008 February, 2.09 February, -0.16 February, -0.12 February, -2.65 2005 2006 2007 2008 March, -2.26 March, 4.18 March, 1.22 March, -0.54 2005 2006 2007 2008 April, -4.61 April, 0.03 April, 2.67 April, 5.48 2005 2006 2007 2008 May, 6.17 May, 2006 -4.94 May, 2007 4.41 May, 2008 5.16 2005 June, 3.52 June, 2006 0.20 June, 2007 -1.60 June, 2008 -8.90 2005 July, 6.25 July, 2006 -3.31 July, 2007 -5.76 July, 2008 1.67 2005 August, -1.67 August, 2.27 August, -1.34 August, 3.13 2005 2006 2007 2008 September 0.71 September, 0.86 September, 2.15 September, -9.41 2005 2006 2007 2008 October, -3.23 October, 5.20 October, 2.62 October, -21.56 2005 2006 2007 2008 November 4.61 November, 3.10 November, -6.79 November, -11.45 2005 2006 2007 2008 December -0.06 December, 0.01 December, -1.96 December, 5.58 2005 2006 2007 2008 - 7 - January, -10.25 January, -3.35 January, 0.86 January, 6.95 2009 2010 2011 2012 February, -11.96 February, 4.97 February, 5.34 February, 3.19 2009 2010 2011 2012 March, -9.48 March, 8.07 March, 2.41 March, 2.28 2009 2010 2011 2012 April, 18.25 April, 5.54 April, 2.94 April, -0.93 2009 2010 2011 2012 May, 3.74 May, 2010 -7.80 May, 2011 -2.00 May, 2012 -6.78 2009 June, 1.16 June, 2010 -7.57 June, 2011 -2.02 June, 4.51 2009 2012 July, 9.68 July, 2010 7.16 July, 2011 -3.72 July, 2012 -0.82 2009 August, 4.46 August, -6.61 August, -8.31 2009 2010 2011 September 6.34 September, 11.98 September, -11.00 2009 2010 2011 October, -6.64 October, 4.08 October, 15.26 2009 2010 2011 November 3.33 November, 3.07 November, -0.41 2009 2010 2011 December 6.84 December, 6.63 December, -0.95 2009 2010 2011 - 8 - (iv) The contents of the portfolio (as of the end of July 2012) The number of the shares [1,741] The average market capitalization $ [1.6 ] Billion Dollars PER [21.3] x PBR [1.8] x ROE [ 9.2] % The rate of gain [4.8] % The fluctuation of sell and purchase [17.5] % Cash ratio [0] % (v) Risk analysis (as of the end of July 2012) R Squared 1.00 Beta 1.00 Note 1 R Squared and Beta are calculated from trailing 36-month fund returns relative to the Spliced Small-Cap Index. The Spliced Small-Cap Index reflects performance of the Russell 2000 Index through May 16, 2003, and performance of the MSCI® US Small-Cap 1750 Index thereafter. Note 2 “R Squared” is a measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by the fund’s target index benchmark and by an overall market index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-Squared would be 1.00. If the fund’s returns bore no relationship with the index’s returns, its R-Squared would be 0. Note 3 “Beta” is a measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of the fund’s target index benchmark and an overall market index. Each index is assigned a Beta of 1.00. Compared with a given index, a fund with a Beta of 1.20 would have seen its share price rise or fall by 12% when the index rose or fell by 10%. However, a fund’s beta should be reviewed in conjunction with its R-squared. The lower the R-squared, the less correlation there is between the fund and the benchmark, and the less reliable the beta is as an indicator of volatility. - 9 - 3 RECORD OF SALES AND REPURCHASE Record of sales and repurchase during the following period and number of outstanding Shares of the Fund as of the end of July 2012 are as follows: Small-Cap Index Fund - Investor Shares August 1, 2011- July 31, 2012 Number of Units Number of Units Number of Units Outstanding Number of Units Repurchased Outstanding Previous year Sold (in thousands) (in thousands) (in thousands) A B C A + B - C 131,025 U.S Figures [22,515] [47,638] [105,902] 192,249 Sales in Japan (13,210) (16,776) (188,683) Note : The figures in parentheses show those sold, repurchased and outstanding in Japan. 3. OUTLINE OF THE FINANCIAL STATUS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be incorporated.] 4. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock Not applicable. (2) Description of Business and Outline of Operation The Trust may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any security, and the exercise of all rights directly or indirectly pertaining to the Fund’s assets. The Trust has retained The Vanguard Group, Inc., as Investment Management Company and Transfer and Dividend Paying Agent; and JP Morgan Chase Bank, as Custodian, to hold the assets of the Fund in custody. (3) Miscellaneous - 10 - There are no known facts, such as legal proceedings, which are expected to materially affect the Fund and/or the Investment Management Company within the six-month period preceding the filing of this Semi-annual Report. 5. FINANCIAL CONDITIONS OF THE MANAGEMENT COMPANY Not Applicable. - 11 - [Translation] Filed Document: Amendment to Securities Registration Statement Document was filed with: Director of Kanto Local Finance Bureau Filing Date: September 28, 2012 Name of the Issuer: VANGUARD INDEX FUNDS Name of Representative: F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Nobuharu Onishi Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - 12 - Offering or Sale for Registration Name of the Fund Making VANGUARD INDEX FUNDS Offering or Sale of Foreign VANGUARD SMALL-CAP INDEX FUND Investment Fund Securities: Aggregate Amount of Foreign The approximate amount of the limit: U.S. $1.0 billion Investment Fund Securities to be (approximately ¥ billion)) Offered or Sold: Note : The Yen amount is translated for convenience at the rate of $1.00 ¥ 78.17 (the mean of the exchange rate quotations by The Bank of Tokyo – Mitsubishi UFJ, Ltd. for buying and selling spot Dollars by telegraphic transfer against Yen on July 31, 2012). Place for public inspection: Not Applicable - 13 - I. REASON FOR FILING THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on June 29, 2012 due to the fact that the aforementioned Semi-annual Report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. CONTENTS OF THE AMENDMENTS (1) Amendments by filing the Semi-annual Report PART II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] Part II INFORMATION CONCERNING THE FUND I. Description of the Fund I. Status of Investment Portfolio 5. Status of Investment Portfolio (1) Diversification of Investment (1) Diversification of Investment Portfolio Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets a. Record of Changes in Net Assets (Regarding the amounts as at the end (Regarding the amounts as at the of each month during one-year end of each month during one- period from, and including, the year period from, and including, latest relevant date appertaining the latest relevant date to the filing date of the original appertaining to the filing date of Japanese SRS) the aforementioned Semi-annual Report) (b) Record of Distributions Paid b. Record of Distributions Paid (Regarding the amounts as at the end (Regarding the amounts as at the end of each month during one-year period of each month during one-year period from, and including the latest relevant from, and including the latest relevant date of the aforementioned date of the aforementioned Semi-annual Report) Semi-annual Report) (c) Record of Changes in Annual Return c. Record of Changes in Earnings Ratio - 14 - (Add the Earnings Ratio for the period of aforementioned Semi-annual Report) (d) Miscellaneous d. Miscellaneous (4) Record of Sales and Repurchase II. Record of Sales and Repurchase (Add the Record of Sales and Repurchase during one-year period from and including the latest relevant date of the aforementioned Semi-annual Report) With respect to “III. Financial Conditions of the Fund” in the original SRS, “III. Outline of the Financial Conditions of the Fund” in the aforementioned Semi-annual Report is added to the original SRS. (2) Other amendments:
